*572ORDER
The Disciplinary Review Board having filed a report with the Court on October 18,1996, recommending that'JAMES S. WEBB, JR., of WILDWOOD, who was admitted to the bar of this State in 1975 and who thereafter was temporarily suspended from the practice of law on January 31, 1995, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds, in violation of RPC 1.15 and RPC 8.4(c), abandonment of his law practice, in violation of RPC 1.16(d), and failure to cooperate with the disciplinary authorities, in violation of RPC 8.1(b);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAMES S. WEBB, JR., be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that JAMES S. WEBB, JR., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that JAMES S. WEBB, JR., reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that the Disciplinary Review Board shall cause this Order to be published in two consecutive issues of the Neiv Jersey Law Journal and the New Jersey Lawyer and in a newspaper of general publication in Cape May County.